DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's submission filed on 12/14/2020 has been entered. Claims 1-7 remain pending in the application.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi et al. US Pub. No. 2008/0265829 A1 in a view of FURUCHI US Pub. No. 2014/0312818 A1.

Regarding claim 1, Hayashi discloses 

However, FURUCHI discloses a plurality of pulse-width modulators (Fig. 3 shows items 221, 224, 222, 225, 223 and 226 are used to generate six different PWMs) wherein the control circuit (Fig. 1, item 24) is connected with the plurality of pulse-width modulators (Fig. 3 shows detail of item 22 where PWM50 and PWM51 are produced using items 224 and 221, PWM52 and PWM53 are produced using items 222 and 225 and PWM54 and PWM55 are produced using items 223 and 226) (See para 0040 and 0066-0069)

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the plurality of pulse-width modulators which are connected to the control circuit as disclosed by FURUCHI in Hayashi’s teachings to individually generate the PWM signals which are used to drive the inverter (4) on the basis of the voltage across the shunt resistor so that the microcomputer 2 can control the supply of the current to the motor 3 with higher precision. (See FURUCHI’s para 0034)


Regarding claim 2, Hayashi discloses, wherein the first switching elements are first field-effect transistors and the second switching elements are second field effect transistors. (See para 0045)

Regarding claim 3, Hayashi discloses, wherein the current measuring circuit is connected to an analog-digital converter (Item 51). (See para 0048 and 0049. See Fig. 6 for connection)  

Regarding claim 4, Hayashi discloses, wherein the analog-digital converter is connected to the plurality of pulse-width modulators. (Fig. 6 shows item 53 is connected to item 51 and item 51 generates the plurality of PWM signals. See para 0049 and 0050)  

Regarding claim 5, Hayashi discloses, wherein the current measuring circuits are arranged in a low side of the bridge circuit. (See para 0047. Items 31-33 are arranged in a low side of the bridge circuit as shown in Fig. 6)  

Regarding claim 6, Hayashi discloses 
A commutated motor (Fig. 6, item 11) with a current measuring system (Item 10), the current measuring system comprising a plurality of parallel branches (Fig. 6 shows three parallel branches) (See para 0044 and 0045), wherein the branches are connected to commutation blocks of the commutated motor and have a first switching element in a high- side of the bridge circuit and a second switching element in a low-side of the bridge circuit, 9Attn'y Docket No. 4091.92005 wherein one of the gates of the first switching element and one of the gates of the second switching element in the same branch are connected with one of a plurality of pulse-width modulators, and wherein the branches have a current measuring circuit, which is arranged in one of the high-side or the low-side of the bridge circuit; and (See claim 1 rejection for detail)

Regarding claim 7, a combination of Hayashi and FURUCHI discloses 
A motor (See Fig. 6, item 11. See para 0045) comprising a plurality of commutation blocks (The commutation blocks are connected points in the motor 11 with each branch which provides signals to the motor to rotate in a particular commutation sequence. Furthermore, the motor 11 is an electronically commuted motor which requires an inverter to operate using three phase signals) wherein each commutation block is connected to one of a plurality of current measuring circuits (Items 31-33. See para 0047) for capturing the current flow (iA, iB, iC) (Iu, Iv, and Iw currents in U-Phase, W-phase, and V-phase) in the connected commutation block (Fig. 6 shows each branch is connected to separate commutation block or point in the motor 11. See para 0047), wherein the current measuring circuits are arranged in several branches (Three branches as shown in Fig. 6) of a current measuring system (Item 10) (See para 0044), wherein the several branches have a first switching element in a high-side of the bridge circuit and a second switching element in a low-side of the bridge circuit, wherein one of the gates of the first switching element and one of the gates of the second switching element in the same branch are connected with one of a plurality of pulse-width modulators (Hayashi does not disclose a plurality of pulse- width modulators but shows one PWM), wherein a control circuit for controlling the current measuring system is connected with the plurality of pulse-width modulators. (See claim 1 rejection for detail)

Response to Arguments
Applicant’s arguments, see pages 4-6, filed 12/14/2020, with respect to the rejection(s) of claim(s) 1 and 7 under 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of FURUCHI. (See updated claim rejection for detail)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wolf et al. (2011/0062934) discloses A-D converter with a multiplexer along with other components of the claim.
O’ Gorman et al. (2005/0248361) discloses closing and opening of switches based on current detection using space vector method.

Examiner kindly requests applicant to review these prior arts carefully before making any amendments in future.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BICKEY DHAKAL whose telephone number is (571)272-3577.  The examiner can normally be reached on 8:30-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/BICKEY DHAKAL/Primary Examiner, Art Unit 2846